DETAILED ACTION

Claim Objections
Claims 1-9 are objected to because of the following informalities:
Claim 1, lines 11-12: The language “locking latch and centering…” appears to be a typographical error intended to read “a locking latch, and centering…”
Claim 2, line 3: The language “closed groove and a cocking arm” appears to be a typographical error intended to read “closed groove, and a cocking arm”
Claim 3, line 4: The language “the barrel” appears to be a typographical error intended to read “of the barrel”
Claim 6, line 3: The term “limitation” appears to be a typographical error intended to read “limits”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the forward-rearward movement of the barrel assembly" in line 7.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the examiner will consider said limitation as reading “forward-rearward movement of the barrel assembly.” Correction and/or clarification are required.
Claim 1 recites the limitation "the extraction of the empty case" in line 10.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the examiner will consider said limitation as reading “extraction of an empty ammunition case.” Correction and/or clarification are required.
Claim 1 recites “by pushing it forward” in line 11. It is unclear what structure the term “it” is referencing. For purposes of examination, the examiner will consider said limitation as reading “by pushing the empty ammunition case forward.” Correction and/or clarification are required.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. 
In reference to claim 2, the metes and bounds of the term “spring shaped closed groove” are unclear. What shapes are included/precluded by the term “spring shaped?” Applicant’s disclosure as a whole shows the “spring shaped closed groove” as a mere open slot. For purposes of examination, the examiner will consider any slot or groove to be a “spring shaped closed groove.” Correction and/or clarification are required. The examiner suggests that Applicant replace “spring shaped closed groove” with “groove” or “slot.”
Claim 6 recites the limitation "the right or left movement" in line 3. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the examiner will consider said limitation as reading “right or left movement” Correction and/or clarification are required.
Claim 6 recites the limitation "the movement" in line 4. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the examiner will consider said limitation as reading “movement” Correction and/or clarification are required.
In reference to claim 7, the term parenthetically enclosed term “align” renders the claim indefinite. It is unclear whether said term is intended to have an effect upon the 
Claim 8 recites the limitation "the locking mechanism" in line 3. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the examiner will consider the claim as omitting the terms “located on the locking mechanism,” since it is clear that the previously recited lock part and locking latch constitute the locking mechanism of the invention. Correction and/or clarification are required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Macaluso (2007/0068057) in view of Gillum (4689912) and further in view of Stevens (2952933).
In reference to claim 1, Macaluso discloses a grenade launcher comprising:
a top part (figure 1, the portion of frame 2 above elements 3 and 4);
a bottom part (figure 1, the portion of frame 2 to the right of element 3);
a barrel assembly (figures 1-5, 9, and 10: the barrel assembly can be considered as element 3 or as the combination of elements 3 and 4 or as the combination of elements 3, 4, and 28 or as the combination of elements 4 and 28);
a barrel sleeve (figures, element 4);
a barrel carrier support that moves the barrel assembly forward (figures 1-5, either one of element 13 or 14 or 15, or the combination thereof);
a lock part that blocks forward-rearward movement of the barrel assembly while shooting (figures 1-5, either one of element 30 or the portion of element 44 that extends into the top part);
an element that prevents ammunition from dropping when the barrel is open while loading (figures, element 34);
a locking latch (figures, element 44, or the portion of element 44 extending outward from the top portion), and
centering detent parts (figure 5, elements 22 and 23; or alternatively, figure 6, element 32, 36, and 37 also constitute centering detent parts, since they center the barrel sleeve rotationally).

Further, Stevens teaches that it is known to form such an extractor, i.e., an extractor for a breech-loaded projectile launcher, as a discharging extractor that both prevents ammunition from dropping when the barrel is open while loading and facilitates extraction of an empty ammunition case after shooting by pushing forward on a cartridge rim of the ammunition case to partially eject the ammunition case such that it can be manually removed (paragraph bridging columns 3 and 4: retainer 41 prevents ammunition from dropping, extractor 18 partially ejects an empty casing). Thus, considering the teachings of both Gillum and Stevens, relative to Macaluso, it would have been obvious to one of ordinary skill in the art to replace the element of Macaluso, as set forth above, with a discharging extractor that that both prevents ammunition from dropping when the barrel is open while loading and facilitates extraction of an empty ammunition case after shooting by pushing forward on a cartridge rim of the ammunition case, in order to provide the grenade launcher with an extraction capability—to partially eject the ammunition case such that it can be manually removed with ease.
.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the modified Macaluso. The modified Macaluso makes obvious the claimed invention, except for a ball detent. However, it is noted that Stevens clearly teaches an extractor including a detent to avoid ammunition drop (Stevens, figures 1-3, detent 43), as set forth above, but the detent of Stevens is shown as a pin detent. Yet, the examiner takes Official Notice that ball detent is a known substitute for a pin detent, and thus, it would have been obvious to one of ordinary skill in the art to substitute a ball detent for the pin detent, in order to provide a means for preventing ammunition drop; the substitution would provide predictable retention of ammunition (the pin detent of Stevens is shown to have a rounded head).

Claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over the modified Macaluso in view of Army Study Guide (see attached Notice of References Cited, Reference U; “Army”).
Cocking; the “barrel extension” is a cocking arm). Thus, it would have been obvious to one of ordinary skill in the art to provide the grenade launcher of Macaluso with a cocking arm, in order to provide automatic cocking of the launcher when the barrel assembly is moved rearwardly to a closed, battery position.
In reference to claim 3, the modified Macaluso further in view of Army makes obvious the claimed invention (Macaluso: figures, element 29 of the barrel sleeve seats in a cartridge headspace of bolt 6, as claimed).
In reference to claim 4, the modified Macaluso in view of Army makes obvious the claimed invention (Macaluso: barrel sleeve 4 is located in barrel assembly 3 and is connected to the carrier support 13,15 via the barrel assembly; the carrier support is inside the top part as shown in figure 3, as claimed).
In reference to claim 5, the modified Macaluso in view of Army makes obvious the claimed invention (Macaluso: figures, circular hanging pivot 26).
In reference to claim 6, the modified Macaluso in view of Army makes obvious the claimed invention (Macaluso: figures, circular bearing axle 19).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Ozcan (WO 2021/137791 A1), Heng (EP 2976591 B1), Griffin (2006/0201044), Olson (2005/0132628), Compton et al. (2007/0074437), Murello (2010/0192439), Krutil et al (2012/0159829), Couce (2018/0045478), Yollu (2021/0364249), Teetzel et al. (2020/0284549), Felton (2982182), Badali (3365828), Hoover (3557482), Lewis (3279114), Cooksey (3967402), and Friend (3538635).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL J KLEIN whose telephone number is (571)272-8229. The examiner can normally be reached 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

GABRIEL J. KLEIN
Examiner
Art Unit 3641



/Gabriel J. Klein/Primary Examiner, Art Unit 3641